DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 3, 10, 11 have been significantly amended.

Response to Arguments
Applicant’s arguments, see pgs 5-6, filed 3/26/21, with respect to the rejection(s) of claim(s) 1-16 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 states that the second monolithic shaped catalyst has a “similar composition to the first monolithic shaped catalyst”, but this is unclear because it is unclear how and in what way this second monolithic shaped catalyst is similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 12, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer (US Pub.: 2014/0363359).
Schwefer describes a method of reducing exhaust gases containing NOx (abstract) derived from a nitric acid production plant (para. 129) using a first a deNOx stage and then a deN2O stage catalyst (7 and 8) (para. 43).  The first deNOx catalyst is operated in the presence of a reducing agent (abstract).  The first deNOx catalyst reduces some N2O in the exhaust gas stream (para. 38).  
As to the compositions, Schwefer teaches that the deNOx catalyst can include a zeolite doped with a transition metal, such as iron (para. 38, 68) and vanadia on an inorganic carrier (see table 3).  The composition of deN2O can be an inorganic transition metal ontop of another inorganic oxide (see table 3).  These can be considered a “similar composition” since they are both inorganic transition metal oxides mixed with another.
Both catalysts may be shaped into a honeycomb structure or a number of other shapes (para. 76, 92).  These can be considered a monolithic shaped catalyst.
As to the amount, Schwefer explains that the amount of deNOx catalyst used is based on the desired decomposition level of NOx based on the amount of reducing agent used (para. 108).  Furthermore, the amount of deN2O catalyst used is based on the desired decomposition levels of N2O achieved (para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that catalyst size is a results effective variable.  See MPEP section 2144.05: A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
	 
As to Claim 2, Schwefer explains that in stage 1 there is a deNOx followed by a deN2O catalyst followed by another deNOx and then another deN2O catalyst (see table 3).  The second set of deNOx and deN2O can be considered to meet claim 1 and the deN2O in stage 1 can be used to treat claim 2.
	As to Claims 12, 13 and 14, Schwefer teaches that the reducing agent is known to be ammonia or a hydrocarbon (para. 7, 16).  The preferred reducing agent can be ammonia (para. 9), but since Schwefer teaches that that HCs are known for use as a reducing agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that HC can be employed as the reducing agent.

Claims 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer as applied to claims 1 or 2 above, and further in view of Pieterse (US Pub.: 2008/0044334).
Pieterse describes a method of catalytically decomposing N2O in a gas using a zeolite loaded with a metal, such as a noble metal (para. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a zeolite and noble metal catalyst for the N2O catalyst of Pieterse for use with the catalyst of Schwefer because this composition is known to effectively reducing N2O levels in an exhaust gas stream.

As to Claim 5, Schwefer teaches that the zeolite can have one framework with an MFI, BEA, FER, MOR or ZSM-5 framework (para. 70).

	As to Claim 7, Pieterse teaches that the metal in the N2O zeolite can be vanadium or copper (para. 11).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer as applied to claim 1 above, and further in view of Liu (US Pub.: 2007/0149385) and in view of Chen (US Pub.: 2002/0127163).
Schwefer explains that their catalyst is deposited on a support (para. 83), but does not state that the support is extruded.
Liu describes a NOx reduction catalyst (title) to include from a nitric acid plants (para. 26).  The catalyst includes an SCR material, which may be deposited on a support that is extruded with the support (para. 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the SCR on a support that is extruded, as taught by Liu for use with Schwefer because extrusion of the support facilitates use of the SCR catalyst.
	As to the N2O support, Chen describes that their N2O catalyst (title) is used on a monolithic honeycomb carrier (para. 35).  The honeycomb carrier may be extruded (para. 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the support for which the N2O catalyst is supported, as taught by Chen for use with the N2O support Schwefer because extrusion of the support facilitates use of the N2O catalyst.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer, Liu and Chen as applied to claim 8 above, and further in view of Chandler (US Pub.: 2014/0157763).
Schwefer discloses that the catalyst is support.    Chen teaches that the support for the N2O that is extruded above is a cordierite carrier (para. 35).  The references do not teach that the carrier of the SCR is made out of cordierite.
Chandler describes a carrier for use with an SCR for which the SCR is supported thereupon (para. 40). The carrier may be shaped into a honeycomb and can be made out of cordierite (para. 40, 41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cordierite composition to the SCR honeycomb support, as taught by Chandler for use with the supported SCR of Schwefer, Chen and Liu because this composition is effective for use in supported SCR catalysts when used to reduce NOx from exhaust gases. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer as applied to claim 1 above, and further in view of McCarthy (US Pub.: 2006/0277898).
McCarthy describes a DeNOx (SCR) catalyst (abstract).  McCarthy explains that the SCR catalyst 13 is a catalyst effective to catalyze reactions between NOx and NH3 to reduce NOx to N2 in lean exhaust (para. 41). Examples of SCR catalysts include oxides of metals such as Cu, Zn, V, Cr, Al, Ti, Mn, Co, Fe, Ni, Pd, Pt, Rh, Rd, Mo, W, and Ce, zeolites, such as ZSM-5 or ZSM-11, substituted with metal ions such as cations of Cu, Co, Ag, Zn, or Pt, and activated carbon (para. 41).
McCarthy explains that the SCR catalyst 13 is carried by a separate brick (support), mixed, layered or deposited on alternating bricks (para. 41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ SCR in the form of bricks that are either separate, mixed, layered or alternating, as taught by McCarthy for use with Schwefer because these catalysts are known to be arranged in alternating bricks for effective NOx reduction.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer as applied to claim 1 above, and further in view of Bauer (US Pub.: 2017/0239619).
Bauer describes catalysts (title) and explains that an extruded honeycomb body can be provided with a catalytically active coating, such as for use as a diesel oxidation catalyst but this may be used as an alternative to extruding a catalyst material (para. 87).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either extrude the DEC/oxidation catalyst of Schwefer or coat an extruded honeycomb because Bauer explains that either are known and effective.

	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefer as applied to claim 1 above, and further in view of Chen (US Pub.: 2014/0356265).
	Chen describes an SCR that can be made up of copper or iron on a zeolite (para. 48).  Chen explains that the reducing agent used for this SCR can include: ammonia, hydrocarbon or methane (para. 56).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ HC or methane instead of ammonia as the reducing agent, as taught by Chen for use with Schwefer and evidenced by Lambert because these are known as alternative reducing agents to SCR catalysts.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Schwefer states that the Fe-zeolite form of the deN2O should not be used in their system (para. 80).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 29, 2021